DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of claims 1-23 in the reply filed on 2/7/2022 is acknowledged. Accordingly, claims 24-26 are withdrawn as they pertain to the non-elected invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sunaba et al (US 20170087574).
Regarding claim 17, Sunaba (FIGs 13-14) discloses “A sprayer assembly comprising:
a housing (3);
a waterway (interior) extending within the housing;
an activation input (7) supported for movement relative to the housing (understood to pivot about top end);
an activation valve member (19) operably coupled to the activation input (via abutment at top of 7), the activation valve member movable between a closed position (when 7 moves clockwise from FIG 13, 9 would move to the left and close the path through 3 via the abutment against the seat webbing surrounding 9) and an open position (FIG 13 position), the activation valve member in the closed position preventing fluid flow through the waterway (via abutment between 9 and the interior seat webbing in 3), and the activation valve member in the open position permitting fluid flow through the waterway (open in FIG 13);
a lock input (9, details in FIG 14) supported for movement (slides/pivots within 15) relative to the housing; and
a lock device (18, analogously shown in FIG 12) operably coupled to the lock input (see FIG 12), the lock device movable between a released position (FIG 12) and a locked position (FIG 14) to maintain the movable valve member in the open position (paragraph 145).”

Regarding claim 21, Sunaba (FIGs 13-14) discloses “wherein the activation valve member (9) includes a piston (9 seen to have a piston shape) with first and second annular seals (two O-rings mounted on 9, see FIG 13).”

Claim(s) 17 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US 20060266851). 

Regarding claim 17, Wang (FIGs 3-6) discloses “A sprayer assembly comprising:
a housing (10);
a waterway (interior, passes through 23, 12, 11) extending within the housing (see FIG 3);
an activation input (24) supported for movement relative to the housing (see FIGs 3-4);
an activation valve member (124) operably coupled to the activation input, the activation valve member movable between a closed position (FIG 4) and an open position (FIG 3), the activation valve member in the closed position preventing fluid flow through the waterway (via blockage of 124 in 123), and the activation valve member in the open position permitting fluid flow through the waterway (path is open in FIG 3);
a lock input (23) supported for movement relative to the housing (see FIGs 5-6); and
a lock device (233, 1211) operably coupled to the lock input (see FIG 5), the lock device movable between a released position (FIG 5) and a locked position (FIG 6) to maintain the movable valve member in the open position (paragraph 18).”

Regarding claim 23, Wang (FIGs 3-6) discloses “wherein the lock device includes a diverter (233 read on “diverter” as it holds/abuts [read on “diverts”] 241 to hold 24 in the open position) and a spring (1211).”

Claim(s) 17 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roman (US 20050178857).

Regarding claim 17, Roman (FIGs 2-4) discloses “A sprayer assembly comprising:
a housing (20, 23);
a waterway extending within the housing (interior);
an activation input (4) supported for movement relative to the housing;
an activation valve member (7) operably coupled to the activation input (paragraph 17), the activation valve member movable between a closed position (FIG 3) and an open position (FIG 4), the activation valve member in the closed position preventing fluid flow through the waterway (via blockage at 8), and the activation valve member in the open position permitting fluid flow through the waterway (FIG 4, fluid flows around 8);
a lock input (9) supported for movement relative to the housing; and
a lock device (13) operably coupled to the lock input, the lock device movable between a released position (disengaged position in paragraph 21) and a locked position (position in FIG 4) to maintain the movable valve member in the open position (see FIG 4).”

Regarding claim 21, Roman (FIGs 2-4) discloses “wherein the activation valve member includes a piston (7) with first and second annular seals (O-rings near where 7 and 8 are pointing.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (US 20050001070) in view of Sunaba.

Regarding claim 17, Wu (FIGs 6 and 11) discloses “A sprayer assembly comprising:
a housing (10);
a waterway (interior) extending within the housing;
an activation input (19, 21) supported for movement relative to the housing;
an activation valve member (22) operably coupled to the activation input (see FIGs), the activation valve member movable between a closed position (FIG 9 position) and an open position (FIG 11 position), the activation valve member in the closed position preventing fluid flow through the waterway (FIG 6), and the activation valve member in the open position permitting fluid flow through the waterway (FIG 11);
Wu does not substantially describe “a lock input supported for movement relative to the housing; and
a lock device operably coupled to the lock input, the lock device movable between a released position and a locked position to maintain the movable valve member in the open position”. Wu does have a clip located near 11.
However, Sunaba teaches (FIGs 13-14) a sprayer device analogous to Sunaba having a lock input (9, details in FIG 14) supported for movement (slides/pivots within 15) relative to the housing; and a lock device (18, analogously shown in FIG 12) operably coupled to the lock input (see FIG 12), the lock device movable between a released position (FIG 12) and a locked position (FIG 14) to maintain the movable valve member in the open position (paragraph 145).”
Therefore it would have been obvious, before the effective filing date, to modify the sprayer of Wu with “a lock input supported for movement relative to the housing; and a lock device operably coupled to the lock input, the lock device movable between a released position and a locked position to maintain the movable valve member in the open position”, as taught by Sunaba, to provide a feature that holds the valve open, allowing continuous spray without user force. 

Regarding claim 21, Wu (FIGs 6 and 11) discloses “wherein the activation valve member (22) includes a piston (22 is piston-shaped) with first and second annular seals (at 30 and near 26 in FIG 6).”

Regarding claim 21, Wu (FIGs 6 and 11) discloses “wherein the activation input (19, 21) includes an activation input button (21) operably coupled to a lever (19) pivotably supported (see pivot pin at top of 19).”

Allowable Subject Matter
Claims 1-16 are allowed.
Claims 18-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, none of the prior art of record discloses at least “a third button supported by at least one of the housing or the waterway insert; and
a second piston operably coupled to the third button and to the diverter” in the context of the claim.
Furthermore, no prior art alleviates the deficiencies of closest prior art Sunaba/Wang/ Roman/Wu. Therefore, claim 1 is also non-obvious.
Claims 2-11 are also allowed by virtue of their dependency on claim 1.

Regarding claim 12, none of the prior art of record discloses at least “a diverter disposed within the waterway insert and in selective contact with the receiving notch of the locker, the diverter defining a piston opening and a spring operably coupled to the diverter to bias the diverter away from the locker;
a second piston disposed through the piston opening of the diverter, the second piston including a cam surface in selective contact with the diverter; and
a third button operably coupled to the second piston” in the context of the claim.
Furthermore, no prior art alleviates the deficiencies of closest prior art Sunaba/Wang/ Roman/Wu. Therefore, claim 12 is also non-obvious.
Claims 13-16 are also allowed by virtue of their dependency on claim 12.

Regarding claim 18, none of the prior art of record discloses at least “further comprising:
a reset input supported for movement relative to the housing; and
a reset device operably coupled to the reset input, the reset device configured to move the lock device from the locked position to the released position” in the context of the claim and intervening claims.
Roman (paragraph 21) and Sunaba (paragraph 146) describe the function of releasing the locking feature, but do not contain the claimed structure to perform the release function.
No prior art alleviates the deficiencies of Roman/Sunaba. Furthermore, modifications of Roman/Sunaba to read on the claim would likely require undue hindsight reasoning. Therefore, claim 18 is also non-obvious.  
Claims 19-20 are also allowed by virtue of their dependency on claim 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Devices similar to the application are disclosed by Geipel et al (US 20170101304), Hui-Chen (US 6173911), Miller et al (US 9050612), Moon (US 6086045), and Rosenkranz (US 2991945).
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C WILLIAMS/Examiner, Art Unit 3753